Citation Nr: 0635665	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Mercy Medical Center on April 30, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 until 
March 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center in Boise, 
Idaho.   

In May 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned Acting 
Veterans Law Judge at the Boise, Idaho Regional Office.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran is considered permanently and totally 
disabled due to service-connected disabilities for VA rating 
purposes. 

2.  On April 30, 2002, the veteran's condition required 
emergent care would be required in the judgment of the 
attending paramedics.   

3.  Despite the veteran's requests for the use of a VA 
facility, emergency medical personnel called to the scene 
determined that referral to the closest possible facility was 
required and therefore it was not feasible in their medical 
judgment to transport the veteran to the more distant VA 
facility.  




CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on April 30, 2002, have been met.  
38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. § 17.120 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005). VA is required to provide the claimant 
with notice of what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim.

Analysis

The veteran, who is permanently and totally disabled due to a 
service-connected condition, contends that the treatment 
provided on April 30, 2002, was on an emergent basis, and a 
VA facility was not feasibly available.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a). See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization for 
private medical treatment on April 30, 2002, was obtained.  
Thus, the pertinent issue is whether he is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

The initial requirement is that treatment be for either:  1) 
a service-connected disability;  2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or 3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  38 
C.F.R. § 17.52 (2005).  Review of the claims file shows that 
the veteran has been assigned a 100 percent disability rating 
for service-connected schizoaffective disorder effective as 
of August 18, 1997, that is to say prior than the date of the 
care at issue here.  In addition, evidence on file 
establishes that the veteran is in receipt of educational 
benefits which are, in part, in recognition of the veteran's 
receipt of a permanent and total rating. 

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

Based on the lay statements submitted by the veteran, the 
report of the paramedics who attended the veteran on April 
30, 2002, and the testimony presented by the veteran during 
his May 2006 Travel Board hearing, it appears that the 
veteran suffered a fall and thereafter, his home healthcare 
provider and her daughter and were unable to obtain a blood 
pressure reading for the veteran.  They called 911 and the 
paramedics were dispatched.  

Upon arrival the paramedics were initially unable to obtain a 
blood pressure reading from the veteran.  According to the 
paramedics report in the file, the veteran was noted to be in 
distress with the impression noted that seizure, stroke, 
transient ischemic attack, syncope and alcohol abuse should 
be considered as potential causes of the veteran's condition. 

The paramedics' record further reflects that the veteran 
twice refused transfer and agreed to transfer only after 
"Advised [veteran] he will die with this type of BP and that 
we are taking him to MMC ER for a [doctor's] evaluation."  
It was noted that the veteran was taken to that private 
hospital and the reason listed for the selection of that 
facility was that it was closest to the veteran's then-
current location.   The veteran has testified that the VA 
facility is 17 miles from his home.  Per the ambulance 
report, the private hospital was 3.20 miles away.  

The record further reflects that during transport the veteran 
continued to "complain a lot about everything."  Although 
the nature of the veteran's complaint is not noted in the 
paramedics' records, the veteran has provided sworn testimony 
to the effect that he repeatedly requested transport to a VA 
not to private facility.  The veteran's specific complaint 
that he had requested transport to a VA facility is contained 
in the MMC emergency room treatment records.  

In August 2002, the Assistant Chief of Staff for 
Administration Services recommended that the veteran's claim 
be disapproved on the basis that a VA medical facility was 
feasibly available.  Accordingly, in October 2002, the claim 
with respect to the expenses incurred on April 2002 was 
denied as VA care was feasibly available.  The Board 
disagrees with this characterization of the veteran's April 
2002 private medical treatment.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2005).  Although certainly not a 
binding definition when considering reimbursement under 38 
C.F.R. § 17.120, it does provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part. 

While the veteran should attempt to use a VA hospital 
whenever possible in light of the very high costs involved in 
private care, clearly impacting VA's ability to help veterans 
overall, here, inasmuch as the both the veteran's attendants 
and the paramedics noted severe difficulty in obtaining a 
satisfactory blood pressure reading from the veteran and 
inasmuch as he was advised that his symptoms were such that 
he could "die", the Board finds that the standard as to 
emergent care has been met.  

Further, although ultimately it was determined that the 
veteran's condition was not grave, given the apparent 
emergent nature of the veteran's condition at the time of 
transfer the Board is satisfied that a VA medical facility 
was not feasibly available.  Transient ischemic attack and 
stroke were considered to be potential causes of the 
veteran's condition by trained medical professionals.  
However, the veteran resides seventeen miles from the nearest 
VA emergency facility but an alternate facility was available 
under 4 miles away.  The record is clear that the veteran was 
not in a condition to transport himself to a VA facility and 
that the medical personnel on the scene had determined that 
the veteran's condition required transportation to the 
closest facility, which would preclude transfer to the VA 
facility under these circumstances.  Due to these two facts 
the VA facility was not feasibly available to the veteran at 
that time despite his documented requests for the facility's 
use.  

The veteran's testimony coupled with the ambulance records 
and presented lay statements are found to be highly credible. 
Accordingly, the appeal is granted.





ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Mercy Medical Center on April 30, 2002, is 
granted.    



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


